Citation Nr: 1425656	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-25 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for essential thrombocytosis, to include as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for heart attack, including as secondary to essential thrombocytosis.

3.  Entitlement to service connection for high cholesterol, including as secondary to essential thrombocytosis.

4.  Entitlement to service connection for high blood pressure, including as secondary to essential thrombocytosis.

5.  Entitlement to service connection for diabetes, including as secondary to essential thrombocytosis.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record reveals that the Veteran requested a Travel Board hearing in conjunction with his appeal.  However, in November 2013, his request for a hearing was withdrawn.  See 38 C.F.R. § 20.702(e) (2013) (a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing). 

The issues of whether new and material evidence has been submitted sufficient to reopen claims of entitlement to service connection for thrombocytosis, heart attack, high cholesterol, high blood pressure, and diabetes, and if so, whether service connection is warranted, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

In November 2013, prior to the transfer of the appeal to the Board, the Veteran's representative filed a statement with the RO requesting withdrawal of any and all issues on appeal at that time.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his authorized representative prior to the Board's issuance of a final decision.  38 C.F.R. § 20.204 (2013).  Until the appeal is transferred to the Board, a withdrawal of an appeal is effective when received by the agency of original jurisdiction.

In November 2013, the Veteran's representative filed a statement with the RO requesting it "please withdraw any and all issues that are on appeal at this time."  The statement included the name of the Veteran, the Veteran's VA file number, and the above statement noting withdrawal of the appeal, specifying that the appeal is withdrawn in its entirety.  The written statement thus suffices in form and content as a withdrawal of an appeal pursuant to 38 C.F.R. § 20.204(b)(1).  The request to withdraw the appeal was also appropriately filed with the agency of original jurisdiction prior to the receipt of the March 2014 notification letter that the appeal had been transferred to the Board, dated March 2014.  The filing is thus deemed a withdrawal of the Notice of Disagreement (NOD) and the Substantive Appeal.  See 38 C.F.R. § 20.204(c).

The Board notes that, in April 2014, the Veteran's representative submitted a request that the case be advanced on the docket, and that the Veteran had indicated that he wishes the Board to disregard the November 2013 statement withdrawing the issues on appeal.  In May 2014, the motion for advancement on the docket was granted.  While withdrawal of an appeal does not preclude the filing of a new NOD and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, such filings must be timely under the rules, as if the appeal withdrawn had never been filed.  38 C.F.R. § 20.204.  

The Board notes that there is no regulatory provision for reviving a withdrawn appeal once the appeal period has expired.  See Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996) (when a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).  Here, the determination on appeal was sent to the Veteran in May 2009, and the appeal was withdrawn in November 2013, more than one year later.  Hence, there could be no revocation, or new submission of a timely NOD, once the withdrawal was submitted.  See 38 U.S.C.A. § 7105(b).  Additionally, while the Court has held that VA may waive the need for the timely filing of a Substantive Appeal by treating an appeal as if it were timely filed, the Court specifically found that the statutory and regulatory language allowing for such an interpretation, "stands in stark contrast to the statutory language mandating that claimants file a timely NOD."  Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).  38 U.S.C.A. § 7105 states that a claimant "shall" file an NOD within one year from the date on which the agency of original jurisdiction mails notice of the unfavorable decision, or else the decision "shall become final."  Without a timely NOD with the unfavorable determination by the agency of original jurisdiction, the Board has no jurisdiction to consider the merits of an appeal of such determination. 38 U.S.C.A. §§ 7105(c), 7108.  See Marsh v. West, 11 Vet. App. 468 (1998).

The Board finds that, based on all of the circumstances, the Veteran did, in fact, intentionally withdraw his appeals for entitlement to service connection for thrombocytosis, heart attack, high cholesterol, high blood pressure, and diabetes and the Veteran's actions and the content and form of his request for withdrawal meet the requirements of § 20.204(b).  The filing, then, effectively withdrew the relevant NOD and Substantive Appeal, and accordingly, the Board finds that no allegation of error of fact or law remains before the Board for consideration with regard to the issues here on appeal.  The Board, therefore, does not have jurisdiction over the appeal of the claims for entitlement to service connection for thrombocytosis, heart attack, high cholesterol, high blood pressure, and diabetes are dismissed. 


ORDER

The appeal of the claim for entitlement to service connection for essential thrombocytosis, to include as a result of exposure to ionizing radiation, is dismissed.

The appeal of the claim for entitlement to service connection for heart attack, including as secondary to essential thrombocytosis, is dismissed.

The appeal of the claim for entitlement to service connection for high cholesterol, including as secondary to essential thrombocytosis, is dismissed.

The appeal of the claim for entitlement to service connection for high blood pressure, including as secondary to essential thrombocytosis, is dismissed.

The appeal of the claim for entitlement to service connection for diabetes, including as secondary to essential thrombocytosis, is dismissed.




____________________________________________
	KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


